 N. T. ENLOE MEMORIAl HOSPITAILN. T. Enloe Memorial Hospital and CaliforniaNurses' Association. Case 20-CA-13625July 14, 1980DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDAL.EOn February 2, 1979, Administrative Law JudgeBernard J. Seff issued the attached Decision inwhich he found that California Nurses' Association(herein called CNA) is a labor union within themeaning of Section 2(5) of the Act and that Re-spondent violated Section 8(a)(5) and (1) of the Acton and after January 23, 1978, by withdrawing rec-ognition from and refusing to bargain with CNA,the exclusive bargaining representative of the non-supervisory registered nurses, and by unilaterallyinstituting in April 1978 changes in wages andfringe benefits of said nurses. On February 28,1979, Respondent filed exceptions, a brief, and a re-quest for oral argument. On March 12, 1979, theGeneral Counsel filed limited cross-exceptions anda memorandum in lieu of a brief. On April 2, 1979,Respondent filed an answering brief.On May 22, 1979, the Board in accordance withthe principles set forth in Sierra Vista Hospital,Inc.,' remanded the proceeding to AdministrativeLaw Judge Seff for the limited purpose of receiv-ing evidence as to whether or not the presence ofsupervisors or of third parties as officers on theCNA board of directors, or in other positions ofauthority to speak for or bargain on behalf ofCNA, presents a conflict of interest which disquali-fies CNA as the collective-bargaining representa-tive of Respondent's nonsupervisory registerednurses.2On January 7, 1980, Administrative Law JudgeSeff issued the attached Supplemental Decisionwherein he found Respondent has not met itsburden of establishing a disqualifying conflict of in-terest either on January 23, 1978, the date of therefusal to bargain, or "at the present time." On Jan-uary 30, 1980, Respondent filed exceptions and abrief, and on February 18, 1980, the General Coun-sel filed limited cross-exceptions and a brief.' 241 NLRB 631 (1979) (Member Truesdale, dissenting in part)2 For the reasons fully set forth in his partial dissent in Sietrra 'twsuHospital. Inc. supra. and further explicated in his concurrence in Rapitrnospitals. Inc:. d/b/a I'elemrn Bauptir Ibllspaul, 246 NL RB No 25 ( 147q),Member Truesdale believes the remand fior a further hearing to itlke ei-dence regarding the Umnion's status as a labor organization was not sar-ranted Member Truesdale, ho,wever, is in full agreenenlt sith his col-leagues regarding the other issues insolved herein and joins his col-leagues in affirming the rulings, findings, and conclusions of the Adminis-trative Law Judge and in adopting the Adminisr;laiise I.aa Judge', rec-ommended Order as modified. mupra250 NLRB No. 78The Board has considered the record and the at-tached Decision and Supplemental Decision inlight of the exceptions, cross-exceptions, memoran-dum, and briefs and has decided to affirm the rul-ings, findings, and conclusions of the Administra-tive Law Judge.3As indicated above, the Administrative LawJudge correctly concluded that the collective-bar-gaining process for employees represented by CNAwas controlled by unit employees and that there isno basis for concluding that there is a conflict ofinterest which disqualified CNA as the bargainingrepresentative. In so holding, the AdministrativeLaw Judge found, inter alia, that Catherine Dono-van, a member of CNA's board of directors whowas employed as a part-time shift supervisor byAmerican River Hospital, was not a supervisorwithin the meaning of the Act because there wasno evidence to that effect. However, Respondentcontends that the Administrative Law Judge failedto rely on an exhibit in the instant case which con-tained a stipulation reached by the parties in LodiMemorial Hospital Association, Inc.,4 that Donovanwas a supervisor as defined in the Act. Althoughthe parties herein are not bound by said stipulation,we find that, even if Donovan is arguably a super-visor as defined in the Act, Respondent has notpresented persuasive evidence to show that Dono-van was engaged in collective bargaining and con-sequently there was no clear and present danger ofa conflict of interest interfering with the collective-bargaining process between CNA and Respond-ent.5CONCI.USIONS OF LAW1. Respondent N. T. Enloe Memorial Hospital isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. California Nurses' Association is a labor orga-nization within the meaning of Section 2(5) of theAct and was not disqualified on January 23, 1978,and thereafter from representing Respondent's em-ployees in the following appropriate unit:All registered nurses at the hospital facility inChico, California, excluding all nursing direc-tors, assistant nursing directors, shift supervi-sors, in-service supervisors, surgery supervi-sors, obstetrics supervisors, nursery supervi-sors, specialized care unit supervisors, emer-gency room supervisors, south wing supervi-sors, central service supervisors, all other em-' Respondet t's request for oral arguimeint is herebh denied a;i therecord, cxcepllon%, memorandum, and hrief, adequatels present Ihe isuesaind positions of the parties24'9 NlRB 786 (198))See Iodi M.eMmorial Ilow itul 45iX'tti/ion. Inc. upra. DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, and guards and supervisors as definedin the Act.3. Respondent violated Section 8(a)(5) and (1) ofthe Act on and after January 23, 1978, by with-drawing recognition from and refusing to bargainwith California Nurses' Association, the exclusivebargaining representative of the employees in theappropriate unit, and by instituting in April 1978unilateral changes in the wages and fringe benefitsof said employees.4. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, N. T. EnloeMemorial Hospital, Chico, California, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to recognize and bargain collective-ly, on request, concerning rates of pay, wages,hours, and other terms and conditions of employ-ment with California Nurses' Association as the ex-clusive bargaining representative of its employeesin the following appropriate unit:All registered employees at the hospital facili-ty located in Chico, California, excluding allnursing directors, assistant nursing directors,shift supervisors, in-service supervisors, sur-gery supervisors, obstetrics supervisors, nurs-ery supervisors, specialized care unit supervi-sors, emergency room supervisors, south wingsupervisors, mid-wing supervisors, centralservice supervisors, all other employees, andguards and supervisors as defined in the Act.(b) Unilaterally granting wage increases or fringebenefits or otherwise altering any terms and condi-tions of employment with respect to the employeesin the appropriate unit.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds necessary to effectuate the policiesof the Act:(a) Recognize and, upon request, bargain withthe above-named labor organization as the exclu-sive representative of all the employees in the ap-propriate unit with respect to rates of pay, wages,hours, and other terms and conditions of employ-ment, and, if an understanding is reached, embodysuch understanding in a signed agreement.(b) Post at its facility in Chico, California, copiesof the attached notice marked "Appendix."6Copies of said notice, on forms provided by theRegional Director for Region 20, after being dulysigned by Respondent's representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c) Notify the Regional Director for Region 20,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to recognize or bar-gain collectively, on request, concerningwages, hours, and other terms and conditionsof employment with California Nurses' Associ-ation in the following appropriate unit:All registered nurses at our hospital facilitylocated in Chico, California, excluding allnursing directors, assistant nursing directors,shift supervisors, in-service supervisors, sur-gery supervisors, obstetrics supervisors,nursery supervisors, specialized care unit su-pervisors, emergency room supervisors,south wing supervisors, mid wing supervi-sors, central service supervisors, all otheremployees, and guards and supervisors asdefined in the Act.WE WILL NOT unilaterally grant wage in-creases or fringe benefits or otherwise changeany terms and conditions of employment.584 N. T. ENLOE MEMORIAL HOSPITALHowever, nothing in the Board's Order is in-tended to reduce any increases in wages or im-provements in fringe benefits which have beengranted to the employes.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed them inSection 7 of the Act.WE WILL recognize and, upon request, bar-gain with California Nurses' Association as theexclusive representative of all employees in theappropriate unit and, if an understanding isreached, embody such understanding in asigned agreement.N. T. ENLOE MEMORIAL HOSPITALDECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Administrative Law Judge: Thismatter was heard by me in Chico, California, on July 20and 21, 1978. The complaint was issued on March 14,1978, based on a charge which was filed January 25,1978.'. The complaint alleges that N. T. Enloe MemorialHospital, hereinafter referred to as Respondent or Re-spondent Hospital, has since on or about December 20,1977, and continuing to date, failed and refused to recog-nize and bargain with the California Nurses' Association,hereinafter referred to as the CNA. Respondent Hospitaldenies the allegation of refusing to bargain but did agreewith the jurisdictional facts alleged in the complaint.All parties were given full opportunity to participate,to introduce relevant evidence, to argue orally, and tofile briefs. Briefs, which have been carefully considered,were filed on behalf of the General Counsel and Re-spondent.Upon the entire record, and from my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a nonprofit California corporation, main-tains and operates an acute care medical hospital facilitylocated in Chico, California. During the past 12 months,Respondent, in the course and conduct of its operations,received gross revenues in excess of $250,000.Also during the past 12 months, Respondent, in thecourse and conduct of its operations, purchased and re-ceived goods and supplies valued in excess of $50,000 di-rectly from suppliers located outside the State of Califor-nia.I find that Respondent is, and at all times materialherein has been, an employer engaged in commerce andin business affecting commerce, within the meaning ofSection 2(2), (6), and (7) of the Act.I All dates in the instant case concern esents which took place in 1978unless otherwise specified.II. THE LABOR ORGANIZATION INVOLVEDCNA is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) ofthe Act.111. THE ALLEGED UNFAIR I.ABOR PRACTICESA. BackgroundIn 1966, Respondent agreed to a State ConciliationService election as a result of which CNA became exclu-sive bargaining representative for a unit of registerednurses at Respondent's facility.The first contract executed between the parties cov-ered the period from April 1, 1974, to March 31, 1976,and the bargaining unit which was defined to include:All registered professional nurses employed by Re-spondent at its hospital facility located in Chico,California; excluding all nursing directors, assistantnursing directors, shift supervisors, in-service super-visors, surgery supervisors, obstetrics supervisors,nursery supervisors, specialized care unit supervi-sors, emergency room supervisors, south wing su-pervisors, mid wing supervisors, central service su-pervisors, all other employees, and guards and su-pervisors as defined in the Act.The initial contract provided that, as a condition of em-ployment, bargaining unit employees either join andmaintain membership in CNA or pay an "agency repre-sentation fee."Pursuant to the reopening provisions of the 1974-77agreement, the agreement was reopened for negotiationsin the spring of 1976, after 2 years of its term had ex-pired. On June 18, 1976, the registered nurses struck Re-spondent's facility. The strike ended on August 26, 1976.The CNA and Respondent thereafter executed a newcollective-bargaining agreement for the period April 1,1976, through March 31, 1978.The 1976 negotiations which ended the strike resultedin the deletion of the union-security clause which hadbeen part of the parties' prior agreement, and made noprovision for the return of registered nurses who hadbeen replaced during the dispute. In addition, the bar-gaining unit in the new agreement was modified to ex-clude statutory supervisors who had been previouslycovered by the parties' initial collective-bargainingagreement.On December 16, 1977, Respondent filed a timely RMpetition, accompanied by documentation setting forth ob-jective considerations which formed the basis for the pe-tition.Thereafter, both Respondent and the CNA took virtu-ally simultaneous actions to terminate the 1976-78 agree-ment.On December 20, 1977, Respondent's labor attorneysent a letter to the CNA which put them on notice thatRespondent was terminating the agreement between theCNA and the Hospital.On January 19, the Board's agent telephoned counselfor Respondent and stated that the Regional Director for585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion 20 had determined that the petition in Case 20-RM-2203 had raised a question concerning representa-tion, that a hearing would be held on the petition, andrequested available hearing dates. On the same day,CNA sent a letter to Respondent's administrator whichset forth its position that the CNA was currently formu-lating proposals of the upcoming negotiation of the col-lective-bargaining agreement with the Hospital. CNAproposed that the first negotiating session take place inChico on February 15 or February 22. Respondent re-ceived, on January 20, a notification from the NLRBconfirming that a hearing on the RM petition had beenscheduled for January 27.On January 25, 2 days before the scheduled represen-tation hearing on the RM petition and some 21 daysprior to the first negotiating date proposed by it, theCNA filed the charge in the instant matter, alleging thatRespondent had failed and refused to negotiate in goodfaith. The next day, January 26, the NLRB Regional Di-rector sent Respondent's counsel a telegram stating thatthe hearing on the RM petition had been "postponed in-definitely pending resolution of a blocking charge inCase 20-CA-13625."On March 31, the 1976-78 collective-bargaining agree-ment between CNA and Respondent expired by itsterms. Beginning in November 1977 and continuing untilMarch 1978, representatives of Respondent and CNA ex-changed correspondence concerning certain grievancesfiled by CNA under the contract. Respondent states inits brief that it did not refuse to meet and discuss the al-leged grievances.In the first week of April 1978, consistent with its pastpractice, Respondent implemented wage and benefitchanges for hospital personnel, including its registerednurses.Thereafter, on July 12, CNA amended its originalcharge to set forth the additional claim that Respondenthad violated the Act by instituting unilateral changes inwages and benefits.At the hearing on July 20, the complaint was amendedto incorporate these additional allegations and to changethe date upon which Respondent allegedly refused tobargain with CNA from December 20, 1977, to January23, 1978.B. Respondent Contends That It Entertained a Good-Faith Doubt as to CNA's Majority StatusThe hospital administrator, Sweeney, testified that hewas kept constantly informed of the bargaining unit em-ployees' sentiments concerning representation by CNA.The information came from numerous sources, includingPersonnel Director Ellen Edlefsen, Director of NursesAlbert Sharpe, the nurse supervisors and the staff RNsthemselves. Many of the reports received by Sweeneywere provided by supervisors. In addition to Sharp andEdlefsen, Supervisors Meinberg, Ahlemeyer and Mariontestified as to information which they had received oroverheard to the effect that many of the employees didnot desire to be represented by the Union.Respondent's brief summarizes the following factswhich supported his conclusion that the CNA lackedmajority status:1. Of the approximately 104 RNs employed at thetime of the strike called by CNA in summer of1976, approximately 31 refused to strike. Of the 73who did strike, approximately 26 resigned. Twelvereturned before the strike ended. Approximately 22strike replacements were hired. Thus, at the end ofthe strike, of the approximately 100 RNs in Re-spondent's employ, only 35 were RNs who support-ed CNA through the strike.2. During the strike, a number or RNs explicitlycommunicated strong dissatisfaction with CNA.Nurse Selberg reported that many of the RNs wereupset and felt that CNA had been lying to them.She also suggested that the Hospital "throw [CNA]out and keep them out." Nurse Brunold said shewas "sick and tired of the women's lib runningCNA." Nurse Nadeau said she was ashamed of thestrike and, as a result, was planning to leave thearea. Nurse Delmatier told Administrator Sweeneythat, "CNA is misleading the nurses and the nursesdon't believe the CNA." She further stated to AlmaMeinberg, at that time a fellow staff RN, that theRNs "really could get along better without CNA."Nurse Enns stated that she was not happy withCNA representation. A number of other nurses, in-cluding Barden, Benzie, Davis, Janney, MarilynJohnson, Morton, and Von Seggern, unequivocallystated that they no longer wanted to be representedby CNA.Of the new replacement RNs, many questioned thehospital administration as to whether or not they wouldbe compelled to join the CNA.After the strike, in view of the fact that union supporthad been significantly eroded, CNA made concessions incontract negotiations, including acquiescence in the with-drawal of union security.During the months following the strike, at least 14RNs indicated that they did not want to be members ofCNA. At least 42 RNs stated they did not want to berepresented by or involved with CNA. A number ofother employees expressed dissatisfaction with CNA.There was additional evidence adduced during thehearing that other RNs also expressed the opinion thatCNA lacked majority support. In December, Ahlemeyer,supervisor of the obstetrics department, informed Direc-tor of Nurses Sharpe that approximately eight of theRNs in her department did want CNA representation. Atabout the same time, Surgery Department Supervisor Al-exandra Marion informed Sharpe that of the seven RNsin her department, six did not want to be represented byCNA. In January, Staff Nurse Mary Larson told DayShift Supervisor Alma Meinberg that "most of the nursesreally did not want to be represented by CNA."Respondent's brief itemizes the names of 31 RNs whostated they did not want to be represented by the CNA.Four RNs stated they did not want to join the CNA. Sixof the nurses expressed dissatisfaction with CNA and itsleadership.Based on the information reported supra, Administra-tor Sweeney and Personnel Director Edlefsen concludedthat the majority of the RNs in the bargaining unit were586 N. T ENLOE MEMORIAL HOSPITALopposed to CNA. Some of the employees, while statingthey no longer wanted to be represented by CNA, saidthey did want some form of a contract. A staff memberin the emergency room told her supervisor, Mitchell,that her estimation, based on her own survey, indicatedthat not more than 10 to 15 nurses in the Hospital mightvote for CNA. The record also shows that Jane Wood-ley, an RN charge nurse in the obstetrics department,told Ahlemeyer that she did not want to be representedby CNA. In the middle of February, nurse Pyle reportedto Personnel Director Edlefsen that she had attended aCNA meeting the night before and there were onlyseven people present. The unit at that time consisted ofapproximately 94 RNs.Respondent takes the position that clear Board prece-dent establishes that any failure to recognize or bargainwith CNA on or after January 23, 1978, was privilegedby the Regional Director's finding that the petition inCase 20-RM-2203 raised the question concerning repre-sentation. Respondent's brief states that an employer, ac-cording to the General Counsel, is required to recognizeand bargain with an incumbent union after a Regionalfinding that such employer has filed a timely RM peti-tion which is supported by objective considerations suffi-cient to warrant the petition's processing. It relies on thecases of Telautograph Corporation, 199 NLRB 892 (1972),and George Braun Packing Co., 210 NLRB 1028 (1974).Respondent quotes from the Telautograph case that theBoard stated:In Shea Chemical Corporation, 121 NLRB 1027, theBoard established the rule that when a real questionconcerning representation has been raised by thefiling of a petition by a rival union that "an employ-er may not go so far as to bargain collectively with in-cumbent (or any other) union until the question con-cerning representation has been settled by the Board."The same rule should be applied where a real ques-tion concerning representation has been raised bythe timely filing of a decertification petition. As inthe case of a petition filed by a rival union, the in-cumbent union may still continue to administer itscontract and process grievances, and the rule doesnot apply in situations where, because of contractbar, certification year, inadequate showing of inter-est, or any other established reason, the decertifica-tion petition does not raise a real representationquestion.We wish to clarify this matter, since a clear state-ment of that principle may obviate the necessity forlengthy delays in the processing of properly supporteddecertification petitions under like circumstances in thefuture. Such processing need not be delayed by an8(a)(5) charge, since such charge could be promptlydismissed as nonmeritorious unless, of course, thecharge contains allegations that the respondent hascommitted some act (other than its mere refusal tobargain) which may be a proper basis for finding a vio-lation of our Act. 199 NLRB at 892. [Emphasis sup-plied.]In George Braun Packing Co., supra, the Board stated asimilar rule with respect to RM petitions. It held thatwhere a proper RM petition has been filed (i.e., onewhich is supported by sufficient objective consider-ations), no violation based on a subsequent refusal to bar-gain may be found. 210 NLRB at 1028, fn. 2.Note, too, in George Braun Packing the Board states asfollows:Our colleagues find that the evidence set forth inthe decision of the Administrative Law Judge is suf-ficient to meet the standards established in UnitedStates Gypsum Company, 157 NLRB 652, with re-spect to processing RM petitions and conclude thatsince a proper RM petition was filed herein, no vio-lation based upon a refusal to bargain may befound.... [210 NLRB at 1028, dissent of Chair-man Fanning and Member Jenkins.]The General Counsel, in his brief, states that:Respondent may argue that the Board's decisionin George Braun Packing Co., 210 NLRB 1028, es-tablishes that the issuance of a notice or hearing in arepresentation case bars a determination based onthe record evidence in an unfair labor practice casewhether an employer in fact had objective reasonsfor doubting the union's majority status. In theBraun case, supra, a complaint alleging a refusal tobargain was issued against the employer, although anotice of hearing had previously been issued in therepresentation case involving the same parties. Atthe hearing in Braun, the employer presented evi-dence designed to show that it had objectivegrounds for doubting the union's majority. Afterfull litigation of the issue concerning the validity ofthe employer's asserted objective grounds, theBoard concluded that there was in fact sufficientevidence to warrant the processing of the represen-tation petition and that no violation of the Act hadoccurred. It is significant that the Board reached itsdecision with a fully litigated record before it. If theissuance of a notice of hearing in the representationcase had barred full litigation or the sufficiency ofRespondent's grounds for doubting the union's ma-jority, a hearing would have been unnecessary andthe case could have been disposed of pursuant tosummary judgment procedures. The Board declinedto follow such a procedure.In view of the Board's decisions in the Brauncase, supra, and the Burns case, supra, Respondentcould not properly conclude that because a noticeof hearing had been issued in Case 20-RM-2203 itcould refuse to meet with the Association for thepurpose of negotiating a new contract. By refusingto meet with the Association, Respondent assumedthe risk that it would be found guilty of a refusal tobargain if it could not prove in an unfair labor prac-tice proceeding that it had objective reasons fordoubting the Association's majority status. Respond-ent's duty to bargain was not suspended by thependency of the representation petition. ...587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt would seem under the facts in the instant case that,since I find that Respondent did not have reasonablegrounds for doubting the Union's majority, the issuanceof the notice of hearing and its cancellation does notresult in the elimination of the unfair labor practice case.It would further seem that the sine qua non that wouldbe required to support Respondent's condition has notbeen met in the instant case because of my finding thatRespondent did not have reasonable grounds on an ob-jective basis for doubting the Union's majority.It is not disputed that subsequent to the expiration ofthe contract Respondent implemented various changes inthe working conditions of the unit employees. The Asso-ciation was never notified by Respondent of the pro-posed changes and was not afforded the opportunity tobargain concerning them. When these changes were putinto effect, the Association enjoyed a presumption of ma-jority status. As shown above, Respondent did not pres-ent evidence sufficient to rebut the presumption of ma-jority status. Respondent's unilateral changes in workingconditions violated Section 8(a)(5).In the case of Sahara-Tahoe Corporation d/b/a Sahara-Tahoe Hotel, 229 NLRB 1094 (1977), a clear statement ofthe law appears which follows:The law is well settled that the existence of aprior contract, lawful on its face, raises a dual pre-sumption of majority-a presumption that theUnion was the majority representative at the timethe contract was executed, and a presumption thatits majority continued at least through the life ofthe contract. Following the expiration of the con-tract, the presumption continues and, though rebut-table, the burden of rebutting it rests on the partywho would do so.The record contains statements by employees showingdiscontent with the Union. It is clear that many workersresented the amount of dues charged by the CNA. Fur-thermore, reports of employee discontent suffer from thefact that its probative weight is speculative and conjec-tural. Many an employee complains of his job withoutever contemplating quitting, and remarks to managementmay be influenced by a desire to curry the employer'sfavor. The absence of more concrete evidence of em-ployee discontent, particularly the filing of a decertifica-tion petition, is actually more persuasive. Respondent'sbrief states that as of January 23, 1978, 41 employees, allof whom are named in the brief, stated they did not wantto be represented by or become involved with the CNA.At the time these expressions of discontent with CNAwere made known to Respondent there were approxi-mately 100 employees in the appropriate bargaining unit.An appropriate unit consists of:All registered nurses employed by Respondent at itshospital facility located in Chico, California; exclud-ing all nursing directors, assistant nursing directors,shift supervisors, in-service supervisors, surgery su-pervisors, obstetrics supervisors, nursery supervi-sors, specialized care unit supervisors, emergencyroom supervisors, south wing supervisors, mid wingsupervisors, central service supervisors, all otheremployees, and guards and supervisors as defined inthe Act.Concluding Findings and AnalysisThe issue before me is whether or not Respondent waslegally justified in withdrawing recognition from theUnion which was the certified and established bargainingrepresentative for Respondent's employees. When calledupon to resolve such an issue, the Board has consistentlyapplied the test set forth in Terrell Machine Company 2 informulating its conclusion.3In Terrell Machine Company, the Board explained thetest as follows:It is well settled that a certified union, upon expi-ration of the first year following its certification,enjoys a rebuttable presumption that its majorityrepresentative status continues. This presumption isdesigned to promote stability in collective-bargain-ing relationships, without impairing the free choiceof employees. Accordingly, once the presumption isshown to be operative, a prima facie case is estab-lished that an employer is obligated to bargain andthat its refusal to do so would be unlawful. Theprima facie case may be rebutted if the employer af-firmatively establishes either (1) that at the time ofthe refusal the union in fact no longer enjoyed ma-jority representative status, or (2) that the employ-er's refusal was predicated on a good-faith and rea-sonably grounded doubt of the union's continuedmajority status. As to the second of these, i.e.,"good-faith doubt," two prerequisites for sustainingthe defense are that the asserted doubt must bebased on objective considerations and it must nothave been advanced for the purpose of gaining timein which to undermine the union. [173 NLRB at1480-81.] [This second point means, in effect, theassertion of doubt must be raised "in a context freeof unfair labor practices."]It is also well settled that the existence of a prior con-tract, lawful on its face, raises a dual presumption of ma-jority-a conclusive presumption that the Union was themajority representative at the time the contract wassigned and a rebuttable presumption thereafter. In thelatter case the rebuttable presumption carries with it theburden of proof by the party who asserts it.CONCLUSIONS OF LAW1. N. T. Enloe Memorial Hospital is, and at all timesmaterial herein has been, engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. California Nurses' Association is a labor unionwithin the meaning of Section 2(5) of the Act.2 173 NLRB 1480 (1969), enfd. 427 F.2d 1088 (4th Cir. 1970).3 This test was most recently approved by the Board in Bartenders.Hotel. Motel and Restaurant Employers Bargaining Association of Pocatello.Idaho. and its Employer-Members, 213 NLRB 651 (1974); and EasternWashington Distributing Company. Inc., 216 NLRB 1149 (1975).588 N. T. ENLOE MEMORIAL HOSPITAL3. The unfair labor practices found to have been com-mitted by Respondent affect commerce within the mean-ing of Section 2(6) and (7) of the Act.REMEDYRespondent shall be ordered to cease and desist fromits unlawful conduct.In order to remedy the unfair labor practices enumer-ated supra, it shall be recommended that the Respondentbe required to bargain on request with the ChargingUnion and embody any resulting agreements in a signedcontract.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER4The Respondent, N. T. Enloe Memorial Hospital,Chico, California, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain, upon request, with the repre-sentative of the employees in the following unit:All registered nurses employed by Respondent at itshospital facility located in Chico, California; exclud-ing all nursing directors, assistant nursing directors,shift supervisors, in-service supervisors, surgery su-pervisors, obstetrics supervisors, nursery supervi-sors, specialized care unit supervisors, emergencyroom supervisors, south wing supervisors, mid wingsupervisors, central service supervisors, all otheremployees, and guards and supervisors as defined inthe Act.(b) Granting increases in wages and/or fringe benefitswithout first bargaining with the Union. Nothing in thisOrder is intended to decrease any increase in wages orimprovements in fringe benefits which have been grantedto employees.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, bargain collectively concerning theterms and conditions of employment or the employees inthe appropriate units, and, if any agreement is reached,embody such agreement in a signed document.(b) Post at its offices located in Chico, California,copies of the attached notice marked "Appendix."sCopies of said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and shall4 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees customarily are posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(c) Notify the Regional Direction for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the Nation-al Labor Relations Board found that we have violatedthe National Labor Relations Act, as amended, and hasordered us to post this notice.WE WILL NOT refuse to bargain, upon request,with California Nurses' Association on behalf of theemployees in the following appropriate unit:All registered nurses employed by Respondent atits hospital facility located in Chico, California;excluding all nursing directors, assistant nursingdirectors, shift supervisors, in-service supervisors,surgery supervisors, obstetrics supervisors, nurs-ery supervisors, specialized care unit supervisors,emergency room supervisors, south wing supervi-sors, mid wing supervisors, central service super-visors, all other employees, and guards and super-visors as defined in the Act.WE WILL grant increases in wages and/or fringebenefits without first bargaining with the Union.However, nothing in this Order is intended to de-crease any increases in wages or improvements infringe benefits which have been granted to the em-ployees.N. T. ENLOE MEMORIAL HOSPITALSUPPLEMENTAL DECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Administrative Law Judge: Thiscase was initially heard by me in Chico, California, onJuly 20 and 21, 1978, at which time the record wasclosed. The original Decision and recommended Orderwas issued by me on February 2, 1979. I found that Re-spondent, N. T. Enloe Memorial Hospital, had violatedSection 8(a)(5) and (1) of the Act by refusing to bargainin good faith with the California Nurses' Association,hereinafter referred to as CNA.589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBackgroundThe General Counsel, in his Supplemental Memoran-dum dated December 14, 1979, includes a concise state-ment of the history of this case on remand.On May 22, 1979, the Board issued an Order remand-ing the instant case for hearing on the issue whether theCalifornia Nurses' Association, hereinafter called theCNA, is disqualified from representing, for purposes ofcollective bargaining, the nonsupervisory registerednurses of N. T. Enloe Memorial Hospital, hereinaftercalled Respondent, by virtue of a conflict of interest aris-ing from the participation of supervisors in the activitiesof the Association. Pursuant to the remand order on Oc-tober 4 and 10, 1979, a hearing was held and the recordwas closed. The parties thereafter submitted briefs to me.On November 5, 1979, the Board granted Respondent'sinterim appeal which asserted that the status of the CNAon January 23, 1978, the date of the refusal to bargainalleged in the complaint, was material to the resolutionof the issues presented in the instant case. The Board di-rected that Respondent be permitted to present evidenceconcerning status of CNA on that date. On November27, 1979, a hearing was held for the purpose specified inthe Board's Order. The issues presented to me arewhether the Association was disqualified on January 23,1978, from representing the unit employees of Respond-ent by virtue of a conflict of interest. The criteria formaking these determinations are found in Sierra Vista Hos-pital, Inc., 241 NLRB 631(1979) and Baptist Hospitals. Inc.,d/b/a Western Baptist Hospital, 246 NLRB No. 25 (1979).The remand was ordered for the limited purpose of re-ceiving evidence to determine whether or not the pres-ence of supervisors of the Employer or of third partieswho are principal competitors with Respondent, as offi-cers on the board of directors of, or in the positions ofauthority to speak for or bargain on behalf of the CNA,disqualifies the Association as the collective-bargainingrepresentative of Respondent's nonsupervisory nurses,and for the additional purpose of issuing a SupplementalDecision concerning such evidence.It is not disputed that Respondent did refuse to bar-gain with CNA on January 23, 1978. In order for Re-spondent to prevail, it has the heavy burden of establish-ing by adducing probative evidence which demonstratesthat supervisory participation in a labor organization's in-ternal affairs presents a clear and present danger of inter-ference with the bargaining process. If this is so, itwould result in compromising the integrity of the CNAfor bargaining for the employees in the appropriate unit.DiscussionIt cannot be too strongly emphasized that in order forRespondent to establish a disqualifying conflict of inter-est it has a heavy burden to sustain its position as is setforth in the Sierra Vista decision.The Board states therein as follows:There is a strong public policy favoring the freechoice of a bargaining agent by employees. Thechoice is not likely to be frustrated. There is a con-siderable burden on a nonconsenting employer insuch a situation as this, to come forward with ashowing that the danger of a conflict of interest in-terfering with the collective-bargaining process isclear and present. [241 NLRB 631.]The formulation of the burden on the Employer is but-tressed by the Board's reliance on the decision of theFirst Circuit in the case of N.L.R.B. v. David ButtrickCompany, 399 F.2d 505, 507 (1968). There can be noquestion with regard to a conflict-of-interest defense thatthe Board agrees with the Court of Appeals for the FirstCircuit's formulation of a respondent's burden of show-ing a "clear and present danger," and that the Board willstrike that defense when a respondent fails to carry itsburden.Respondent contends in argument at the hearings andin its briefs that the burden of proof is on the GeneralCounsel in a C case and not on Respondent. However, itis clear that Respondent, by asserting an affirmative de-fense on the conflict-of-interest issue, has the burden ofgoing forward with proof and this burden is clearly onRespondent. To underscore its position, the Board fur-ther stated in Sierra Vista, "[i]f Respondent (or any otheremployer who raises a similar issue) is unable to adduceprobative evidence substantiating a claim that supervi-sory participation in the affairs of the union presents aclear and present danger of interfering with the bargain-ing process, its contention will be summarily found lack-ing in merit."The bylaws of the Association appear in the record asRespondent's Exhibit 25. The CNA is a constituent asso-ciation of the American Nurses' Association. One of themajor purposes of the CNA is described as being thefunction, inter alia, of promoting and protecting the eco-nomic and general welfare of registered nurses. In orderto effectuate this purpose, the governing body of theCNA is the board of directors. There are 15 members ofthis board. At the hearing which took place on Novem-ber 27, 1979, evidence was proffered as to the job classi-fications of 10 of these members who were members ofthe board of directors in January 1978.1 The record doesnot contain any evidence which shows the job classifica-tions of the remaining five members of the Association'sboard of directors in January 1978. One of the membersof the board, Catherine Donovan, who worked atAmerican River Hospital, performed some part-time al-legedly supervisory functions. There is no evidence inthe record to show what authority she exercised as apart-time shift supervisor. It should be pointed out thatthere is also no evidence in the record showing that anyof the other members of the board performed any super-visory functions. It is to be noted that none of the mem-bers of the board of directors in January 1978, were em-ployed at Respondent's facility.It is also to be specifically noted that the bylaws stateunequivocally that the members of the commission mustbe statutory employees and cannot be supervisors withinthe meaning of the Act. (Resp. Exh. 25.) The bylawsToni 'Propoltnik Don)llna Ver Stceg, Wilma Talhl, Helell r;ajkovich,Marge Henders,on. Ca;lhcrine I)onnlan. Shirley Smith. l.orrane Ilult-qtusl, ()l'ia L.anollnc .and J Do)rnthy FrankIhn590 N. T. ENI.()OF MEMORIAL HOSPITAlIprovide for the creation of an economic and general wel-fare commission. This body is responsible for the Associ-ation's policy with respect to collective-bargaining mat-ters. The bylaws further provide for the creation of re-gional associations. The name of the regional association,which is responsible for Chico, California, is the Superi-or California Nurses' Association, region 8, which is thelocation where Respondent's facility is to be found. Itshould be further noted that the record does not showthe degree of control exercised by the board of directorsof the association, the economic and general welfarecommission, and the board of directors of region 8 overthe subject matter of collective bargaining with individu-al employers.Respondent seeks to make much of the fact that anumber of supervisors are members of CNA. This argu-ment has no merit because the Board has held that, "Themere presence of supervisors in a labor organization isvirtually irrelevant to determining status under Section2(5) of the Act. Indeed, we have, with court approval,uniformly construed Section 2(5) to reach all associationswhich exist for the purpose, in whole or part, of collec-tive bargaining and which admit employees to member-ship, despite the fact that supervisors, in addition to em-ployees, and even in substantial numbers, may likewisebe admitted."2The matter that is crucial to the case at bar is whetheror not CNA is disqualified from representing registerednurses because a member of CNA, who plays an activeand influential role in collective bargaining, is employedas a supervisor either by the Employer whose nursesCNA seeks to represent, or by another employer withwhom the primary employer has a competitive relation-ship.There is no showing that Respondent employs amember of CNA as a supervisor who plays any role incollective bargaining. There is also no showing that amember of CNA is employed by a competing employeras a supervisor, and that such member participates in col-lective bargaining. Nor can it be said that there is anyevidence in the record from which an inference can rea-sonably be drawn that either of the above-named circum-stances existed. Attention is again called to the fact thatRespondent has a heavy burden of going forward withproof to demonstrate with probative evidence that eitherof these contentions are met. The economic and generalwelfare committee of region 8 is the collective-bargain-ing arm of CNA. Respondent argues that the economicand general welfare committee of region 8 and the EGWcommission are subject to the directives of the house ofdelegates and the CNA Board of Directors. The latter isalso dependeot upon the House of Delegates for all itsoperating funds. From these facts Respondent contendsthat the failure to release the EGW Commission fromthe "grasp" of the house of delegates and CNA board issignificant because membership in those bodies is open toall CNA members and both count statutory supervisorsamong their members. It appears to me that these con-tentions of Respondent are highly speculative and in myopinion, therefore, lacking in merit. What is more signifi-2 Sierra Vista Hospital. Inc. supracant is the fact that none of the members of the board ofdirectors in January 1978, were employed at Respond-ent's facility. Respondent calls attention to the fact thatsince 1977 the director from region 8 has been CatherineDonovan, who allegedly is a supervisor as defined in theAct.Donovan is employed by American River Hospitalwhich is located in Carmichael, California. Carmichael islocated 100 miles from Chico, California, where Re-spondent's facility is located. The General Counsel, in hismemorandum of December 14, 1979, points out thatduring the period from January 1978 to October 1979none of the patients admitted to Respondent's facilitywere residents of Carmichael, California. During thisperiod most of Respondent's patients were residents ofChico, other locations in Butte County, and the city ofOrland, which is located 20 miles from Chico. For exam-ple, during January 1978 approximately 80 percent ofRespondent's admissions came from these locations. Fur-ther, a very small percentage of Respondent's patientscame from areas in excess of 50 miles from Chico.During the first 6 months of 1978, only 14 patients wholived in the communities of Elk Creek, Stonyford, andWilliams were admitted to Respondent's hospital.Respondent in its brief describes American River Hos-pital as a principal competing hospital. There is littleconvincing evidence in the record that American RiverHospital and Respondent are in fact in direct competitionwith each other. It is also true that from January 1978 toOctober 1979, according to the testimony of Respond-ent's director of the hospital, a Mr. Sweeney, Respond-ent had no patients from Carmichael. The record also isbarren of any information or any facts which show thatDonovan participated in collective bargaining for herhospital, American River Hospital, and there is nothingto indicate that she played a role in collective bargainingas a member of the Board of Directors of CNA, or inany other capacity. It is certainly clear that based on therecord, Respondent has not carried the burden of goingforward with evidence to show that Donovan was ac-tively engaged or engaged in any way in collective bar-gaining and therefore the reliance placed by Respondenton the fact that Donovan, although a member of theboard of directors of CNA and located in region 8,which is the same region where Respondent's facility islocated, is in a situation which is encompassed in theSierra Vista case criteria.The General Counsel, in his memorandum of Decem-ber 14, calls attention to the fact that no evidence wasintroduced at the hearing of November 27 which sup-ports the position of Respondent. The record evidenceintroduced at this hearing shows that union employeesrepresented by the Association have complete autonomyin formulating collective-bargaining proposals and in de-ciding whether to accept particular contract provisions.This autonomy has existed from January 1978 to thepresent time. The General Counsel also points out thatwhile the Association's economic and general welfarecommission formulates the general program of the Asso-ciation with respect to collective bargaining, the posi-tions adopted by the commission are not binding on the591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit employees during collective bargaining with theiremployers.While Catherine Donovan is described as a supervisorby Respondent and is called a shift supervisor accordingto an exhibit offered by the Charging Party, it must bestated that the burden of showing that a disqualifyingconflict of interest with respect to the Association exist-ed on January 23, 1978, rests on Respondent, who has aheavy burden in this regard. It would appear clear thatthe evidence submitted by Respondent is not sufficient tomeet its burden of establishing a clear and present dangerof a conflict of interest interfering with the collective-bargaining process. Attention is again called to the factthat while supervisors are members of the Associationand constitute a minority of its board of directors andthat of region 8, no supervisor of the Respondent is amember of one of the governing bodies of the Associ-ation of region 8. Nor has any evidence been adduced toshow that any supervisor of a competitor of Respondentholds a position of authority in the Association. Supervi-sors are by definition excluded from membership on theeconomic and general welfare commission which is re-sponsible for formulating the Association's policy on col-lective bargaining. Donovan was the only member whohad a supervisory job title. The performance of theduties of a part-time shift supervisor by Donovan, atAmerican River Hospital, does not establish that she wasa supervisor within the meaning of Section 2(11) of theAct in January 1978 since there is no record evidence es-tablishing what authority she exercised as a shift supervi-sor. Donovan did not become a supervisor because shehad that title. At least this is so within the meaning ofthe Act. The fact of the matter is that a finding of super-visory status can only be based on evidence showing thatan individual exercises one of the types of supervisoryauthority enumerated in Section 2(11) of the Act. It hasbeen shown that the collective-bargaining process foremployees represented by the Association was controlledby the unit employees, who acted in an autonomousmanner and there is no basis for therefore concludingthat the composition of the Board of Directors couldcreate a disqualifying conflict of interest.ConclusionBased on the foregoing, I conclude and find that Re-spondent has not established any justification for its re-fusal to bargain with the Union. Respondent has not metits burden of establishing a disqualifying conflict of inter-est either on January 23, 1978, the date of the alleged re-fusal to bargain, or at the present time for the reasons setforth supra. For all of the reasons elucidated above, mydecision of February 2, 1979, that Respondent violatedSection 8(a)(5) and (1) of the Act, should be reaffirmed.592